Case o-20-/524s5-ast DOC lo Filed LO0/Zo/20 Entered LO/2s/c20 Lei lLOloo

aa Meee cai k Feria ee

Debtor name Instyle Home Renovations LLC

United Siaies Bankrupiey Court for the, Eastern District or New York
(Stale)

Case number (I? known):

 

 

L) Check if this is an
amended filing

Official Form 206H
Schedule H: Codebtors 12/15

Be as complete and accurate as possible, If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.

 

 

1. Does the debtor have any codebtors?
CI No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.

ul Yes

' 2. In Column 1, list as codebtors ail of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
schedule on which the creditor is listed. [f the codebtor is liable on a debt to more than one craditor, list each creditor separately in Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Codebtor Column 2: Creditor
Name Mailing address Name thet a a schedules
-94 Marto Maria 69 Silver Street IV.O.L. Discount Corp. wb
: Street _— oO O EF
Elmont NY 11003 oG
City State ZIP Cade
‘2.2
OD
Street So 9 Er
a6
City State ZIP Cade
12d
ap
Street O EF
oG
oe _ _Eity State ZIP Code
24
OD
Street QO E/F
aoG
uns City State ZIP Code __
2.5
ap
Street QO EF
aoG
City State ZiP Code
‘245
Ob
Street Q E/F
OG
City State ZIP Cade

 

Cfficial Form 206H Schedule H: Codebtors page lof J
